Name: 95/380/EC: Commission Decision of 18 September 1995 amending Commission Decisions 94/432/EC, 94/433/EC and 94/434/EC laying down detailed rules for the application of Council Directives 93/23/EEC on the statistical surveys to be carried out on pig production, 93/24/EEC on the statistical surveys to be carried out on bovine animal production and 93/25/EEC on the statistical surveys to be carried out on sheep and goat stocks
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  European construction;  agricultural activity;  farming systems;  economic analysis
 Date Published: 1995-09-23

 Avis juridique important|31995D038095/380/EC: Commission Decision of 18 September 1995 amending Commission Decisions 94/432/EC, 94/433/EC and 94/434/EC laying down detailed rules for the application of Council Directives 93/23/EEC on the statistical surveys to be carried out on pig production, 93/24/EEC on the statistical surveys to be carried out on bovine animal production and 93/25/EEC on the statistical surveys to be carried out on sheep and goat stocks Official Journal L 228 , 23/09/1995 P. 0025 - 0026COMMISSION DECISION of 18 September 1995 amending Commission Decisions 94/432/EC, 94/433/EC and 94/434/EC laying down detailed rules for the application of Council Directives 93/23/EEC on the statistical surveys to be carried out on pig production, 93/24/EEC on the statistical surveys to be carried out on bovine animal production and 93/25/EEC on the statistical surveys to be carried out on sheep and goat stocks (Text with EEA relevance) (95/380/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 93/23/EEC of 1 June 1993 on the statistical surveys to be carried out on pig production (1), and in particular Articles 1 (3) and 6 (3) thereof, Having regard to Council Directive 93/24/EEC of 1 June 1993 on the statistical surveys to be carried out on bovine animal production (2), and in particular Articles 1 (3) and 6 (3) thereof, Having regard to Council Directive 93/25/EEC of 1 June 1993, on the statistical surveys to be carried out on sheep and goat stocks (3), and in particular Articles 1 (4) and 7 (2) thereof, Having regard to Commission Decision 94/432/EC of 30 May 1994 laying down detailed rules for the application of the abovementioned Council Directive 93/23/EEC as regards the statistical surveys on pig population and production (4), Having regard to Commission Decision 94/433/EC of 30 May 1994 laying down detailed rules for the application of the abovementioned Council Directive 93/24/EEC as regards the statistical surveys on cattle population and production, and amending the said Directive (5), Having regard to Commission Decision 94/434/EC of 30 May 1994 laying down detailed rules for the application of the abovementioned Council Directive 93/25/EEC as regards the statistical surveys on sheep and goat population and production (6), Whereas by reason of the accession of Austria, Finland and Sweden it is necessary to make certain technical adaptations to the abovementioned Decisions and to extend certain derogations to the new Member States; Whereas the abovementioned Directives and Decisions provide for the possibility, in the case of Member States whose pig, bovine animal and goat populations make up only a small percentage of the overall populations of the Community, of granting derogations aimed at reducing the number of annual surveys to be conducted; Whereas the envisaged measures are in line with the opinion of the Standing Committee on Agricultural Statistics set up by Council Decision 72/279/EEC (7), HAS ADOPTED THIS DECISION: Article 1 Decision 94/432/EC laying down detailed rules for the application of Directive 93/23/EEC shall be amended as follows: 1. Annex I shall be supplemented with the following text: 'Austria: Bundeslaender Finland: Etelae-Suomi Sisae-Suomi Pohjanmaa Pohjois-Suomi Sweden: 8 Riksomraaden`. 2. Annex II, the text of footnotes (a) and (b) shall be amended to read: '(a) Breakdown optional for NL, DK, S. (b) Breakdown optional for P, L, GR, S.` 3. Annex IV (b) shall be supplemented with the following text: 'Finland Sweden`. 4. Annex IV (e) shall be supplemented with the following text under the heading 'a given month of the year`: 'Sweden, June `. Article 2 Decision 94/433/EC laying down detailed rules for the application of Directive 93/24/EEC shall be amended as follows: 1. Annex II shall be supplemented as follows: 'Austria: Bundeslaender Finland: Etelae-Suomi Sisae-Suomi Pohjanmaa Pohjois-Suomi Sweden: 8 Riksomraaden`. 2. Annex III, the text of footnotes (a), (b) and (c) shall be amended to read: '(a) Breakdown optional for NL, DK, S. (b) Breakdown optional for P, L, GR, S. (c) Breakdown optional for P, L, GR, F, S.` 3. Annex V, the text of footnote (d) shall be supplemented with the following text: 'Sweden`. 4. Annex V, the text of footnote (e) shall be supplemented with the following text under the heading 'May/June`: 'Sweden`. Article 3 Decision 94/434/EC laying down detailed rules for the application of Directive 93/25/EEC shall be amended as follows: 1. Annex II shall be supplemented as follows: 'Austria: Bundeslaender Finland: Etelae-Suomi Sisae-Suomi Pohjanmaa Pohjois-Suomi Sweden: - for sheep: 8 Riksomraaden - for goats: -`. 2. Annex III, Table 1, the text of footnotes (a), (b) and (c) shall be amended to read: '(a) Breakdown optional for L, B, DK, S. (b) Optional for D, NL, S. (c) Optional for B, D, IRL, NL, A, FIN, S, UK.` 3. Annex III, Table 2, the text of footnotes (a) and (c) shall be amended to read: '(a) D, L, B, UK, IRL, S. (c) D, NL, S.` Article 4 This Decision is addressed to the Member States. Done at Brussels, 18 September 1995. For the Commission Yves-Thibault DE SILGUY Member of the Commission